DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on February 15, 2021.
Claims 1, 2, 4, 11, 12, 14, and 20 are amended.  Claims 1-5, 7, 8, 11-15, and 17-24 are pending for examination.  Claims 1, 11, and 19 are independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 11-13, 19-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cone et al., U.S. Patent Application 2007/0203906 A1 (published .
Regarding Claim 1, Cone teaches a method (see, e.g., Cone, Abstract and para. 3, describing a search engine system capable of displaying indicative information to a user from searches performed by entities connected to the user [performance of which representing a method]), comprising:
Receiving, from a first computing device, a first query, the first query provided in a search box provided on a webpage (see, e.g., id., paras. 170, 177, and 182 and Figs. 1 and 3, describing and illustrating a home webpage of an internet search engine comprising a keyword entry field and describing an example of a keyword provided in the keyword entry field corresponding to a search resulting in the display of search results);
Executing a search on a database of information to determine a result of the first query (see, e.g., id., para. 182 and Fig. 3, describing and illustrating the example of the keyword provided in the keyword entry field resulting in display of search results for the keyword; Abstract and paras. 21, 99, 128, 137, 147, and 184, describing searched performed by users or entities; para. 147, describing the search engine system as capable of providing searchable access to a database accessible over a network or networks);
Generating an updating graphical user interface element that displays, in substantially real time (see, e.g.., id., para. 178 and Fig. 1, describing and illustrating the search engine webpage as comprising various :
A first item associated with the first query (see, e.g.., id., para. 181, describing embodiments in which the search engine is configured so that searches by the user are also shown in the recent searches area, and para. 182 and Fig. 3, describing and illustrating the example of the keyword provided in the keyword entry field resulting in display of the keyword in the recent searches area); and
A second item associated with a second query received from a second computing device, the second query from the second computing device being received in substantially real time (see, e.g.., id., para. 181, describing the recent searches area as comprising the most recent keywords used by user contacts [representing other queries received from other computing devices accessing the webpage] and describing such an arrangement as giving a real-time indication to the user of the rate of new searches appearing in the recent searches area; para. 182 and Fig. 3, describing and illustrating the example of the keyword provided in the keyword entry field resulting in display of the keyword in the recent searches area along with another keyword; and paras. 176, 178, and 180, describing the present invention as relating generally to a means of harnessing the discriminatory powers of the ;
Causing a display of:
The result of the first query on the webpage; and 
The updating graphical user interface element on the webpage (see, e.g., id., para. 182 and Fig. 3, describing and illustrating the example of the keyword provided in the keyword entry field resulting in display, within the search engine webpage, of search results for the keyword along with display of the keyword in the recent searches area); and
Causing a display of the updating graphical user interface element on the second computing device (see, e.g., id., para. 195 and Fig. 6, describing and illustrating implementation in the form of a plurality of users accessing the search engine through the Internet via a plurality of user devices such as personal computers, laptops, mobile phones, etc., and para. 77, indicating the search engine webpage [comprising the recent searches area] presented to multiple users).
However, although Cone teaches an updating graphical user interface element that maintains most recent items at the top of a list (see, e.g.
Koll teaches a method (e.g., Koll, Abstract, describing a method for posting and responding to a query), comprising: generating a scrolling graphical user interface element that displays, in substantially real time: a first item associated with a first query; and a second item associated with a second query received from a second computing device (see, e.g., id., para. 6, describing providing a streaming ticker of hyperlinks that may be added to a stream by a user in the form of a query; describing embodiments in which a user presented with an input box in which a query may be entered, describing an input query converted to hyperlink and added to a streaming ticker of other user queries; and para. 13, describing embodiments in which a broadcast stream of queries is a push broadcast over any medium or in which a broadcast stream may consist of a web page that acts like a ticker by being updated continuously or very frequently as new items enter the system [representing scrolling in some form].  See, e.g., “ticker,” Definition b[2], Merriam-Webster, “a graphic on which information is scrolled across the top or bottom of a television or computer screen,” available at https://www.merriam-webster.com/dictionary/ticker).
Cone and Koll are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods and interfaces for handling queries and with teachings directed toward presentation of information associated with multiple queries.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Cone and Koll and implement a method in which a scrolling graphical user interface element is generated that displays, in substantially real time, an item associated with a first query and a second item associated with a second query received from a second computing device in order to see Koll, paras. 4 and 5; and in view of the value of scrolling display well known in the art).
However, Cone as modified by Koll is silent regarding the scrolling graphical user interface element displaying a first time element associated with the first query and a second time element associated with the second query.
Deeter teaches a method (see, e.g., Deeter, Abstract and para. 19, describing a social networking system and corresponding methods that display stories describing actions to a user in a news ticker), comprising: generating a scrolling graphical user interface element that displays, in substantially real time (see, e.g., id., paras. 30 and 31 and Fig. 3, describing and illustrating a social networking system comprising a news ticker module that generates an interface presenting stories to a target user in a ticker format that may be updated in real-time to include additional stories as actions occur): a first item associated with a first user action; a first time element associated with the first user action; a second item associated with a second user action received from a second computing device, the second user action from the second computing device being received in substantially real time; and a second time element associated with the second user action (see, e.g., id.
Deeter is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods and interfaces for handling user actions including queries and with teachings directed toward presentation of information associated with multiple user actions.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Cone, Koll, and Deeter and implement a method in which a scrolling graphical user interface element is generated that displays a first item associated with a first query, a first time element associated with the first query, a second item associated with a second query, and a second time element associated with the second query in order to better provide more relevant and informative real-time information to a user in a social networking setting (see, e.g., Deeter, paras. 2, 3, and 34; and in view of the value of time display well known in the art).
Regarding Claim 2, Cone as modified by Koll and Deeter teaches the method of Claim 1, wherein the first time element displays an amount of time that has passed since the first query was requested (see, e.g., Deeter, para. 52 and Fig. 3a, describing and illustrating the news ticker displaying a time when the action associated with each story occurred and illustrating display of time elements in the form of an amount of time that has passed since the associated action occurred such as “16 seconds ago” and “5 minutes ago”).
Regarding Claim 3, Cone as modified by Koll and Deeter teaches the method of Claim 2, further comprising updating the amount of time in substantially real time (see, e.g.
Regarding Claim 7, Cone as modified by Koll and Deeter teaches the method of Claim 1, wherein the second item on the scrolling graphical user interface is selectable (see, e.g., Cone, Figs. 1-3, illustrating recent searches as underlined selectable links, and paras. 70, 117, and 126, indicating suggestions as selectable).
Regarding Claim 11, Cone as modified by Koll and Deeter teaches a system corresponding to the methods of Claims 1 and 7.  The same rationales of rejection provided above are applicable.  Cone as modified by Koll and Deeter further teaches the second selectable item including a second time element that is different than the first time element (see, e.g., Deeter, para. 52 and Fig. 3a, illustrating display of different time elements in the form of an amount of time that has passed since the associated action occurred such as “16 seconds ago” and “5 minutes ago”) and causing a display of the result of the first query and the scrolling graphical user interface element simultaneously with the result of the first query in a graphical user interface (see, e.g., Cone, para. 182 and Fig. 3, describing and illustrating the example of the keyword provided in the keyword entry field resulting in display, within the search engine webpage, of search results for the keyword along with display of the keyword in the recent searches area).
Regarding Claim 12, Cone as modified by Koll and Deeter teaches a system corresponding to the method of Claim 2.  In view of the discussion of Claim 11, the same rationale of rejection provided above is applicable.
Regarding Claim 13, Cone as modified by Koll and Deeter teaches a system corresponding to the method of Claim 3.  In view of the discussion of Claim 11, the same rationale of rejection provided above is applicable.
Regarding Claim 19, Cone as modified by Koll and Deeter teaches a method corresponding to the methods of Claims 1, 3, and 7.  Noting that any area in which a result is provided in a graphical user interface can be viewed as a results field, the same rationales of rejection provided above are applicable.  Cone as modified by Koll and Deeter further teaches the method further comprising respective time elements that are updated in substantially real-time as the selectable items move within the scrolling graphical user interface element (see, e.g., Deeter, para. 34, describing embodiments in which a timestamp indicating when an action occurred is stored in a social graph data store such that timestamps associated with actions are used to chronologically order stories in the news ticker, and para. 74, describing real-time updating of the news ticker) and other queries that were received from other computing devices having been executed on one or more databases of stored information (see, e.g., Cone, para. 29, describing searches as including any interrogation of a database via a network such as search of websites via the Internet; para. 176, describing providing an effective means of searching the Internet or other databases; and para. 195, describing implementation in any suitable environment with a searchable database on a network).
Regarding Claim 20, Cone as modified by Koll and Deeter teaches the method of Claim 19, wherein each of the respective time elements comprise a counter that displays an amount of time that has passed since the other queries were received (see, e.g., Deeter, para. 52 and Fig. 3a, describing and illustrating the news ticker displaying a time when the action associated with each story occurred and 
Regarding Claim 21, Cone as modified by Koll and Deeter teaches a method corresponding to the method of Claim 1.  In view of the discussion of Claim 19 and noting an arbitrary number of clients taught by Cone (see, e.g., Cone, para. 195 and Fig. 6, describing and illustrating implementation in the form of a plurality of users accessing the search engine through the Internet via a plurality of user devices, and para. 77, indicating the search engine webpage presented to multiple users), the same rationale of rejection provide above is applicable.
Regarding Claim 24, Cone as modified by Koll and Deeter teaches a method corresponding to the method of Claim 1.  In view of the discussion of Claim 19, the same rationale of rejection provide above is applicable.

Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cone in view of Koll and Deeter and in further view of Bastide et al., U.S. Patent Application 2015/0039982 A1 (published Feb. 5, 2015) (hereinafter “Bastide”).
Regarding Claim 4, Cone as modified by Koll and Deeter teaches the method of Claim 1 as discussed above and further teaches the method wherein the first time element includes a time indicator that displays an amount of time that has passed since the search was requested (see, e.g., Deeter, para. 52 and Fig. 3a, describing and illustrating the news ticker displaying a time when the action associated with each story occurred and illustrating display of time elements in the form of an amount of time 
However, Cone as modified by Koll and Deeter appears to be silent regarding the method wherein time indicator displays an amount of time that has passed since the search was executed.
Bastide teaches a method (e.g., Bastide, Abstract and para. 3, describing a method including providing a combined live search results view providing navigation to web content), wherein an updating graphical user interface element includes a time indicator that displays an amount of time that has passed since a search was executed (see Bastide, paras. 24 and 25, describing providing “temporal animations” that represent time-based characteristics associated with web search results of other social network contacts such that a display element such as a size of a photograph or moniker of a contact or a resolution of a photograph of a contact changes or is adjusted based upon an elapsed time from a time search results were viewed by a respective contact [representing performance of a search]).
Bastide is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods and interfaces for handling queries and with teachings directed toward presentation of information associated with multiple queries.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Cone, Koll, Deeter, and Bastide and implement a method in which a scrolling graphical user interface element includes a time indicator that displays an amount of time that has passed since a search was executed in order to inform a user of the age of a query or search, thereby indicating concepts such as see, e.g., Bastide, para. 24; and in view of the value of time indicator displays well known in the art).  
Regarding Claim 5, Cone as modified by Koll and Deeter and as further modified by Bastide teaches the method of Claim 4, further comprising updating the amount of time in substantially real time (see, e.g., Deeter, para. 74, describing real-time updating of the news ticker; and see, e.g., Bastide, para. 48, indicating embodiments in which described methods are performed in real time or near real time).
Regarding Claim 14, Cone as modified by Koll and Deeter and as further modified by Bastide teaches a system corresponding to the method of Claim 4.  In view of the discussion of Claim 11, the same rationale of rejection provided above is applicable.
Regarding Claim 15, Cone as modified by Koll and Deeter and as further modified by Bastide teaches a system corresponding to the method of Claim 5.  In view of the discussion of Claim 11, the same rationale of rejection provided above is applicable.

Claims 8, 17, 18, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cone in view of Koll and Deeter and in further view of Nierenberg, Julie, U.S. Patent Application 2012/0284293 A1 (published Nov. 8, 2014) (hereinafter “Nierenberg”).
Regarding Claim 8, Cone as modified by Koll and Deeter teaches the method of Claim 7 as discussed above and but does appear to explicitly describe performing a 
Nierenberg teaches a method (e.g., Nierenberg, Abstract, describing method for automatically presenting keywords), comprising: performing a search using information associated with an item when an item on a graphical user interface is selected (see, e.g., id., paras. 54-57 and Figs. 4 and 5, describing and illustrating user interface in which related searches are presented in relationship to a search which, when selected, perform a search in relationship to a selected related search).
Nierenberg is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods and interfaces for handling queries and with teachings directed toward presentation of information associated with multiple queries.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Cone, Koll, Deeter, and Nierenberg and implement a method in which a search is performed using information associated with a second item when the second item on a scrolling graphical user interface is selected in order to allow a user to more conveniently access related searches (see, e.g., Nierenberg, paras. 3 and 4; and in view of the value of search suggestions known in the art).  
Regarding Claim 17, Cone as modified by Koll and Deeter and as further modified by Nierenberg teaches a system corresponding to the method of Claim 8.  In view of the discussion of Claim 11 and noting that selection can be viewed in relationship to a given computing system, the same rationale of rejection provided above is applicable.
Regarding Claim 18, Cone as modified by Koll and Deeter and as further modified by Nierenberg teaches a system corresponding to the method of Claim 8.  In view of the discussion of Claim 11 and noting that selection can be viewed in relationship to a given computing system, the same rationale of rejection provided above is applicable.
Regarding Claim 22, Cone as modified by Koll and Deeter and as further modified by Nierenberg teaches a system corresponding to the method of Claim 8.  In view of the discussion of Claim 19, the same rationale of rejection provided above is applicable.
Regarding Claim 23, Cone as modified by Koll and Deeter and as further modified by Nierenberg teaches a system corresponding to the method of Claim 8.  In view of the discussion of Claim 19, the same rationale of rejection provided above is applicable.

Response to Arguments
Applicant's arguments filed February 15, 2021, have been fully considered but are generally moot in view of the new grounds of rejection.  Regarding Applicant’s arguments on pages 7-9 of the Amendment (pages 1-3 of the Remarks) that Cone in view of Koll fails to teach or suggest newly added limitations regarding display of a first time element associated with the first query and a second time element associated with the second query, it is noted that these limitations are rendered obvious over the teachings of newly added reference Deeter in combination with the other applied references.  Regarding Applicant’s argument on pages 8 and 9 that Koll does not teach In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); and In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Srinivasan et al., U.S. Patent Application 2014/0095473 A1 (published Apr. 3, 2014), teaching techniques for managing continuous queries in the context of a data ticker or stream.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
6/4/2021


/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174